APPEAL OF GALLOWAY HOTEL CO.Galloway Hotel Co. v. CommissionerDocket No. 865.United States Board of Tax Appeals2 B.T.A. 92; 1925 BTA LEXIS 2549; June 18, 1925, Decided Submitted May 20, 1925.  *2549 H. B. Crane for the taxpayer.  W. Frank Gibbs, Esq., for the Commissioner.  *92  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This is an appeal from a deficiency in income and profits taxes in the amount of $164.26 for 1919 and $127.06 for 1920, a total of $291.32.  In its petition the taxpayer alleges: (1) that it was entitled to a deduction for depreciation at the rate of 10 per cent on its equipment, whereas the Commissioner allowed 7 1/2 per cent; (2) that it acquired a lease in 1912 for $10,000 par value of its capital stock, and that the Commissioner erred in failing to allow as a deduction for each year a proportionate amount thereof; and (3) that in computing invested capital of the taxpayer the Commissioner did not take into consideration the original investment by the taxpayer and reduced the invested capital to $21,216.21.  *93  From the very meager evidence presented, the Board makes the following.  FINDINGS OF FACT.  1.  The taxpayer is a Wisconsin corporation with its principal place of business at Eau Claire.  It was organized July 5, 1912, under the name of the Wade Hotel Co.  The name was subsequently changed by amendment of its charter*2550  to its present name.  2.  On August 1, 1912, the taxpayer took over the hotel equipment, furniture, and furnishings of A. D. Wade, including a lease which had been executed about 1910 for a term of 10 years, which was then held by Wade, and issued in exchange therefor its capital stock having a par value of $25,000.  Of this capital stock, $10,000 par value was issued in exchange for the lease.  DECISION.  The determination of the Commissioner is approved.  No competent evidence was introduced to support the appeal.